VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM August 30, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 60 to Registration Statement on Form N-4 Prospectus Title: Voya GoldenSelect Access® File Nos.: 333-28769 and 811-05626 Ladies and Gentlemen: Voya Insurance and Annuity Company (the “Company”) respectfully advises the Staff and the Company hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes in disclosure in response to Staff comments does not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please call me at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie PLAN | INVEST | PROTECT Voya Logo
